        Case 3:20-cv-00917-HZ       Document 157   Filed 08/28/20   Page 1 of 2




Jesse Merrithew, OSB No. 074564
Email: jesse@lmhlegal.com
Viktoria Safarian, OSB No. 175487
Email: viktoria@lmhlegal.com
Levi Merrithew Horst PC
610 SW Alder Street, Suite 415
Portland, Oregon 97205
Telephone: (971) 229-1241

Juan C. Chavez, OSB No. 136428
Email: jchavez@ojrc.info
Brittney Plesser, OSB No. 154030
Email: bplesser@ojrc.info
Alex Meggitt, OSB No. 174131
Email: ameggitt@ojrc.info
Franz H. Bruggemeier, OSB No. 163533
Email: fbruggemeier@ojrc.info
Oregon Justice Resource Center
PO Box 5248
Portland, OR 97208
Telephone: 503 944-2270

J. Ashlee Albies, OSB No. 051846
Email: ashlee@albiesstark.com
Whitney B. Stark, OSB No. 090350
Email: whitney@albiesstark.com
Maya Rinta, OSB No. 195058
Email: maya@albiesstark.com
Albies & Stark LLC
1 SW Columbia St. Suite 1850
Portland, Oregon 97204
Telephone: (503) 308-4770

Attorneys for Plaintiffs




PLAINTIFF’S STATUS REPORT REGARDING MOTION FOR CLASS CERTIFICATION
Page 1 of 2
          Case 3:20-cv-00917-HZ         Document 157        Filed 08/28/20     Page 2 of 2



                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION
DON’T SHOOT PORTLAND, et al.,         )
                                      )              Case No. 3:20-cv-00917-HZ
        Plaintiffs                    )
                                      )              PLAINTIFF’S STATUS REPORT
        v.                            )              REGARDING MOTION FOR CLASS
                                      )              CERTIFICATION
CITY OF PORTLAND, a municipal         )
corporation, and MULTNOMAH COUNTY, )
a political subdivision of the State, )
                                      )
        Defendants.                   )
                                      )
                                      )

                                        STATUS REPORT

         Per the Joint Status Report and Rule 26(f) Conference Repot, Dkt. 152, Plaintiffs now

report to the Court that after conferral with all parties, Plaintiffs will submit a Motion for Class

Certification no later than January 15, 2021.

DATED: August 28, 2020.

                                                       Juan C. Chavez
                                                       Juan C. Chavez, OSB #136428
                                                       Of Attorneys for Plaintiff




Page 2          STIPULATED PRELIMINARY INJUNCTION
